          CASE 0:20-cr-00113-DSD-BRT Doc. 92 Filed 09/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



   United States of America,

                                    Plaintiff,
                                                      Docket No. 0864 0:20CR00113-002(DSD)
                v.
                                                                 Order Modifying
   Mena D. Yousif,                                          Conditions of Pretrial Release
                                Defendant,




IT IS HEREBY ORDERED that the following conditions be vacated and removed from the
defendant’s conditions of release:

Participate in the Location Monitoring Program and comply with its requirements as directed
under the following component and technology:

         Home Detention: You are restricted to our residence at all times except for
         Pretrial Services-approved absences for: employment, education, religious
         services, medical, substance abuse or mental health treatment, attorney visits,
         court appearances, Court-ordered obligations, or other activities.

         Utilizing GPS technology


All other conditions as previously imposed shall remain in effect.



Dated:    September 1, 2021                       s/David S. Doty
                                                  David S. Doty
                                                  Senior U.S. District Judge
